Ellsworth, J.
We consider the return made by the respondents to the mandamus unsatisfactory and insufficient, presenting no reason why the order should not be immediately executed.
The respondents admit that they have accepted their charter, made and completed their road as required, and for years have continued to run cars upon it for freight and passengers to and from tide water in the harbor of New Haven in connection with steamboats from New York; and they do not deny that they are now using that part of their road for the transportation of freight, but they refuse, and have for some time past refused, to use it for the transportation of passengers. And it is substantially admitted by the return that the public convenience will be subserved by thu use of this part of the road.
Now it is difficult to perceive upon these premises on what ground the respondents can justify their refusal to discharge their entire corporate duty; how they can expect to retain their franchise, and pay no attention to the duty it enjoins upon them.
The contract with the New York and New Haven Railroad Company, that they will not permit the public to enjoy the benefit of this part of their road, amounts to nothing. It is in our judgment an aggravation of their censurable neglect of duty, instead of a legal excuse for the neglect. What right have they to covenant with that corporation that they will not run cars to tide water, as the charter provides that they shall, and as the public accommodation requires, especially when they enter into that covenant to secure to that corporation a monopoly of the public travel to and from New York, *547and, as an equivalent, to secure to themselves a like monopoly of all the travel in the Connecticut valley, to the prejudice of every other corporation that might have an interest in those routes ? The whole proceeding, from first to last, seems to us to be in contravention of the charter obligations of both these companies, and to present a case of odious monopoly, if not of positive oppression and wrong, which can receive no countenance from an impartial tribunal.
We hardly know what doubtful principles of law are thought to be involved in the case. The respondents certainly were bound to make their road (if at all) within the time prescribed in the charter ; and, having made it, to put it into use — every material part of it — and keep it in use until discharged by the legislature. And this continuous duty is in no manner inconsistent with the power in the company, (which has been so much dwelt upon in the argument,) to regulate and control the manner of using the road by whole* some rules and by-laws. These we admit are necessary and allowable; but then they must be such as are really promotive of the original design of the charter, and not such as tend to defeat that design. Under the contract in question, viewed in the most favorable light, persons traveling by railroad down the valley of the Connecticut, and desiring at New Haven to take the steamboat for New York, and those coming by steam* boat from New York and desiring to take the cars, must neces* sarily be exceedingly incommoded ; while this very course of travel was well known when the charter was granted, and was intended to be secured and promoted by it.
We forbear going into other questions raised on the trial, or commenting on the authorities cited by counsel. We think it unnecessary, and prefer to place our decision upon the simple ground of the corporate duty of the respondents. All jurists and judges will at once agree that chartered companies are obliged fairly and fully to carry out the objects for which they are created, and that they can be compelled mandamus to do it; and it will not be questioned that in the case of public highways, whether turnpikes or railroads, they are bound to keep them fit for use, and, in the case of railroads, *548to keep them furnished with suitable oars, engines and attendants, without which they can not be used at all.
We advise the issuing of a peremptory mandamus.
In this opinion the other judges concurred.
Peremptory mandamus to be issued.
Note. — The foregoing case was argued as of the February term at the meeting of the judges in July. At this time Storrs, C. J., had deceased, and the court was composed of Hinman, C. J., Ellsworth, Sanford, and Butler, Js.